Citation Nr: 0125978	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  92-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
other than post traumatic stress disorder (PTSD), to include 
schizophrenia, major depression, and intermittent explosive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1977 to May 
1982.

This appeal arises from an August 1990 rating decision issued 
by the Department of Veterans Affairs (VA), Regional Office 
(RO) in Albuquerque, New Mexico.  The case was previously 
before the Board of Veterans' Appeals (the Board) in June 
1993, and in September 1995, at which time it was remanded to 
the RO for further development.

In December 2000, the Board entered a decision which denied 
the veteran's claims of entitlement to service connection for 
post traumatic stress disorder (PTSD), and for a personality 
disorder.  The Board also remanded the appeal to the RO for 
additional development with respect to the veteran remaining 
claim of entitlement to service connection for a psychiatric 
disorder, other than PTSD, to include schizophrenia, major 
depression, and intermittent explosive disorder.  Upon 
completion of the additional development, the RO continued 
the denial of the remaining claim, which was addressed in a 
June 2001 Supplemental Statement of the Case.

It appears that the veteran has raised the issue of 
entitlement to service connection for a psychiatric disorder 
as secondary to the service-connected impairment of the 
lumbar spine.  As this matter has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.

Accordingly, the Board's appellate review will be limited to 
the issue listed on the cover page of this decision.



FINDING OF FACT

A psychiatric disorder, to include schizophrenia, major 
depression, and intermittent explosive disorder, was not 
manifested during service or for many years thereafter, and 
is not related to any incident of service.


CONCLUSION OF LAW

A psychiatric disorder, to include schizophrenia, major 
depression, and intermittent explosive disorder, was neither 
incurred in nor aggravated by service; and a psychosis cannot 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action in 
August 1990, and were also provided with a Statement of the 
Case and Supplemental Statements of the Case during the 
course of this appeal.  These documents provided notification 
of the information and medical evidence necessary to 
substantiate the claim.  In a December 2000 Board remand, the 
RO was specifically reminded to undertake all procedures 
necessary under the VCAA, and such procedures were followed 
as reflected in a January 2001 letter.  Moreover, the RO has 
made reasonable efforts to develop the record, in that the 
service medical records were obtained and associated with the 
claims file, and they appear to be intact.  The RO has also 
requested and obtained both VA and private medical records 
and reports, and the veteran was provided two VA relevant 
examinations in July 1993 and April 2001.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  If a psychosis 
is manifested to a degree of 10 percent within one year after 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Moreover, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(d).  The Board must also determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran and his representative contend that service 
connection is warranted for a psychiatric disorder, other 
than PTSD, to include schizophrenia, major depression, and 
intermittent explosive disorder.  The relevant evidence 
consists of the reports of outpatient treatment, VA 
examinations, and the statements and testimony of the 
veteran.

The service medical records are silent for any report of 
psychiatric complaints, to include a diagnosis of a 
psychiatric disorder.  An April 1982 report of medical 
examination, near the time of separation from service, shows 
that psychiatric evaluation was normal.  A September 1982 
report of medical examination, shortly after the veteran's 
discharge from service, also showed the veteran to have a 
normal psychiatric evaluation.

A private outpatient treatment record dated December 1989 
indicated that the veteran complained of nervousness, 
restlessness, becoming impatient, losing control, angering 
easily, being unable to concentrate, being watched, being 
able to read other people's minds, and feeling that his 
thoughts were being broadcast.  The veteran was diagnosed 
with atypical psychosis.

In February 1990, the veteran filed his claim of entitlement 
to service connection for a nervous condition.

May 1990 and June 1990 VA hospitalization summary reports 
show that the veteran was diagnosed with intermittent 
explosive disorder versus delusional disorder, and a history 
of alcohol dependence in remission.  At that time the veteran 
reported problems with sleep, decreasing appetite and back 
pain, jitteriness, and anxiety.  He also reported increasing 
paranoia and anger outbursts.  The veteran at that time 
talked about nervousness for many years and "noises in his 
head."  The veteran reported his mood to be very nervous.  
His affect was noted to be somewhat anxious and tense, with 
normal speech, and logical and coherent thought processes 
with some vagueness.  The veteran reported a positive history 
of "noises" and reported some history of "conversations in 
his head", but no overt visual hallucinations.  He was noted 
to have an obsession about his wife.  Both the veteran's 
memory and attention were intact, and he had fair insight 
into his problem and good judgment.

A March 1991 private medical record shows the veteran was 
being treated for paranoid schizophrenia.

May 1991 to May 1994 treatment records indicate that the 
veteran was diagnosed at that time with schizophrenia, 
impulse control disorder, and anxiety disorder.

July 1991 private medical records show the veteran was 
hospitalized with chief complaints of depression and suicidal 
ideation.  He was given a diagnosis of schizoaffective 
disorder with acute depression and impulse problems, stable.  
The examiner noted that the veteran had been more depressed 
recently and needed active treatment for depression.  The 
examiner also noted that the veteran had become more 
depressed recently and needed active treatment for 
depression.

In the veteran's August 1991 substantive appeal, the veteran 
indicated that in June or July of 1980 he had seen another 
solider shot after they exchanged guard duty on the U.S.S. 
San Bernadino.  The veteran indicated that at that time he 
sought psychiatric care from a chaplain, and spoke with the 
captain of the ship.

An October 1991 letter from a clinical specialist at a 
counseling center indicates that the veteran was being 
treated for schizophrenia, which prevented him from working.  
The letter noted that the veteran also suffered from a back 
disability, and indicated that his mental and physical 
condition were much exacerbated by situational stress, such 
as that occasioned by attempts to return to work.

At the October 1991 RO hearing, the veteran stated he had a 
psychiatric disorder due to an incident that occurred in 
1980.  He stated the people on his ship were being 
transported to Iran for the hostage situation.  The veteran 
testified that he was exchanging guard duties with a fellow 
soldier and gave the soldier a weapon and the ammunition, 
which the soldier loaded into the gun.  He stated that as he 
turned his back on the veteran, he heard a loud shot and 
turned around.  The veteran stated he saw the soldier fall to 
the ground with blood running down his neck.  He stated he 
had been accused by his superior officers of having killed 
this soldier, to which he responded by asking if he could 
seek treatment with the chaplain.  The veteran reported that 
he felt anxious about this and about what was going to happen 
when he faced the Iranians.  He also described an incident in 
which a helicopter crashed into an aircraft carrier, and 
although he did not know the people involved personally, this 
bothered him, as he had probably said hello to some of these 
people when they were alive.  The veteran indicated that he 
had been diagnosed with paranoid schizophrenia.  The 
veteran's wife also testified at the hearing, indicating that 
the veteran had told her he hurt his back in service, and 
that a doctor had suggested that he see a psychiatrist to 
help him deal with his back problem.

In a VA Form 21-4138, received in December 1991, the veteran 
reiterated that he was fearful when he was on the USS San 
Bernadino as to what would happen when they arrived in Iran, 
and that he was also afraid of being accused of killing 
another solider in the guard duty incident, as mentioned 
above.

A July 1993 VA psychiatric evaluation report shows the 
veteran reported that he had entered service in December 1977 
and did not have any problems while in basic training.  He 
stated when on the ship, he had felt claustrophobic.  The 
veteran stated he began to feel increasingly anxious as time 
went on, and in 1979, while on a ship and at night, he began 
to hear voices and felt that someone was trying to commit 
suicide.  He stated since that time, he had been having 
auditory hallucinations.  The veteran reported that in 1980, 
he relieved a soldier of guard duty, who immediately shot 
himself.  The board of two VA psychiatrists stated in the 
report, "Whether this incident took place or not, [the 
veteran] says he ran around shouting that he did not do it."  
The veteran reported to the psychiatrists that he initially 
had been accused of killing the soldier, and could not give 
any details of the inquiry except that he had spoken to the 
chaplain.  He stated he still felt stressed when thinking 
about this incident.  The veteran reported hearing voices 
from time to time, and being unable to concentrate.  He also 
indicated feeling as if people were talking about him saying 
derogatory things.  The veteran reported that he felt he 
could sometimes read other people's minds.

The board of two VA psychiatrists noted the veteran had been 
diagnosed with schizophrenia and explosive disorder.  They 
examined the veteran and noted that he had undergone the 
Minnesota Multiphasic Personality Inventory and Rorschach 
tests.  The VA psychiatrists entered a diagnosis of paranoid 
schizophrenia.  The psychiatrists also noted a history of 
alcohol abuse.

Upon a May 1994 VA psychiatric evaluation, the veteran 
reported his mental illness had started in 1991, when he was 
diagnosed with schizophrenia.  The examiner entered diagnoses 
which included alcohol abuse, an adjunctive diagnosis of 
major depression, schizophrenia, and schizoaffective type.

Private medical records, dated from December 1989 to May 
1994, indicate diagnoses of schizophrenia and a diagnosis of 
atypical psychosis.  

Of note is a VA psychological assessment dated May 1994, in 
which the veteran indicated that his military performance was 
adequate and free of unusual stresses or difficulties.  Other 
VA hospital reports reflect that the veteran was hospitalized 
from May 1994 to November 1994, for substance abuse 
treatment.  During this course of hospital care, the 
diagnoses included alcohol abuse, schizophrenia, and 
schizoaffective type, depressive.  A similar diagnosis was 
noted in an undated VA treatment record, which reflects that 
an examiner reported that the veteran had been diagnosed with 
schizophrenia in 1991.

A treatment record, dated in June 1994, shows the veteran 
reported he had had a history of mental problems since 1990 
and that he had been told he suffered from schizophrenia, as 
well as explosive anger disorder. The veteran stated he had 
seen a chaplain in service while in the military because he 
was tricked by another marine to give him his rifle because 
he thought the marine was relieving him of guard duty and 
that the man committed suicide when the veteran gave him his 
gun. The veteran stated this man was 10 feet away from him 
when it happened and that he was shaken by looking at the 
body with part of the head blown off and felt very guilty 
about it. The examiner entered diagnoses of alcohol 
dependence, schizoaffective disorder, depressive, with 
intrusive recall of emotional trauma.

A December 1995 statement from the veteran again explained 
the incidents that the veteran alleged to have suffered while 
on active duty, to include the witnessing of a suicide.

VA records indicate that the veteran was again placed in a 
substance abuse treatment program for alcohol abuse in 
February 1996.

An April 1997 report of consultation suggested a provisional 
diagnosis of schizophrenia.

A December 1997 private psychiatric evaluation shows that the 
examiner noted the veteran's prior diagnoses of major 
depression, schizophrenia, and intermittent explosive 
disorder.  The examiner noted that past records suggested 
that three other immediate family members of the veteran had 
been diagnosed with schizophrenia.
This examiner noted that the veteran was alert and oriented 
in all spheres, was not noted to be suspicious, guarded, or 
hypervigilant.  The veteran had no startle response, and 
clear speech with no slurring or pressure.  His thought 
process was goal directed and relevant to the topic.  The 
veteran was found to have no psychotic symptoms, and was not 
delusional.  The veteran was found to have partial insight, 
in that he attributed most of his difficulties to alcohol 
abuse and acknowledged that he had made a number of poor 
choices which led to continued psychosocial difficulties.  
The veteran's judgment appeared to be intact.  The examiner 
determined, upon examining the veteran, that the veteran's 
long-standing behavior suggested a mixed personality disorder 
and that there was no current evidence of schizophrenia or 
major depression.  He also noted the veteran's self-endorsed 
alcohol dependence.

June 1998 and October 1998 VA outpatient treatment reports 
show diagnoses of a personality disorder with previous drug 
abuse and possible organic brain disease.

The command history of the USS San Bernadino for the year 
1980 was received in April 2000.  There is nothing in the 
history that substantiates that a soldier committed suicide 
during that year or that the ship was there in support of the 
hostages in Iran.  The command history of the USS San 
Bernadino also did not show that any helicopter crash 
occurred. 

Also received were outpatient treatment reports dated from 
August 1999 to November 2000.  During that time, the veteran 
received such diagnoses as adjustment disorder with depressed 
mood, chronic alcohol abuse, chronic back pain, dyslipidemia, 
mixed personality traits, arthritis, GERD, major depressive 
disorder, recurrent, mild, versus adjustment disorder with 
depressed mood, anxiety, major depressive disorder, 
recurrent, mild, with questionable psychotic symptoms, mixed 
dependent/passive-aggressive/schizoid traits, and personality 
disorder with previous drug abuse and possible organic brain 
damage.

The veteran received a comprehensive mental disorders 
examination in April 2001.  This examination was conducted by 
two psychiatrists, as requested in the Board's prior remand.  
In the report of that examination, the examiners indicated 
that they thoroughly reviewed the veteran's claims file and 
medical history, and incorporated many quotes from previous 
treatment records of the veteran.

During the examination, the veteran reported having been 
hospitalized three to four times at Mesilla Valley Hospital 
between 1982 and 1993, at Memorial Medical Center in 1991 and 
1994, and at the Albuquerque VA Medical Center in 1989 or 
1990.  The veteran initially stated that he experienced 
auditory hallucinations since military service.  When the 
veteran was confronted with his initial claim for a 
psychiatric disability in 1990, at which time he said that 
his back injury caused his nervous condition, the veteran 
indicated that he did not remember, and that this may have 
started in 1983 or 1984 in college while drinking.  The 
examiners noted that some of the veteran's hospitalizations 
were direct transfers from jail, where he had gone under 
charges of assault against his wife and daughter.  The 
veteran reported attending VASAT treatment, most recently in 
1999.  The examiners noted that the veteran currently 
underwent psychiatric follow up visit every three to six 
months, and was currently on Doxepin 100 mg at night as 
needed for insomnia.

The examiners also noted that the veteran, after discharge, 
had attended college for less than a year, and had to drop 
out because of his frequent alcohol binges and absenteeism.  
The veteran held several different jobs, and was on social 
security disability for several years due to his mental and 
physical problems.

The veteran indicated that his main complaints over the past 
year had been insomnia and forgetfulness.  The veteran 
indicated that he used to have auditory hallucinations and 
paranoia in the past, but that was mostly related to alcohol 
intoxication and withdrawal.  The veteran recalled having had 
his first hallucination in 1988 related to his alcohol use.  
The veteran indicated that these disappeared for a few years, 
but that he again started having auditory hallucinations in 
1993, again related to alcohol use.  The veteran indicated 
that he would sometimes feel as if someone was around him, 
which made him anxious and jumpy.  The veteran noted that 
recently he had been having perceptual disturbances as work.  
He described how, just when he was waking up, he might hear a 
person screaming inside a tunnel, and would picture someone 
else in his mind.  The veteran reported that the last time he 
experienced any of these hallucinations was about two months 
prior, around the time his father died.  The veteran denied 
ever having auditory hallucinations while sober or during the 
daytime.  The veteran reported smoking half a pack of 
cigarettes a day since age 21.  The veteran also indicated 
that he would drink at least three cups of regular coffee 
every morning, and three to six regular cokes.

The veteran also reported that he had significant depression 
in the past, which he agreed was mostly related to his 
alcohol abuse and marital problems.  The veteran indicated 
that since he divorced his wife in 1994, his depression and 
violent outbursts had decreased considerably.  The veteran 
indicated that the last time he felt depressed was two 
month's prior, after his father's death.  The veteran 
reported that, when depressed, he experienced a short-lived 
decrease in mood, appetite, and would hear noises.  The 
veteran indicated that he had gone through a period of 
bereavement after his father's death, but did not have any 
current significant depression.

The veteran indicated that sleep continued to be a 
significant problem.  He reported snoring heavily at night.  
He indicated that his girlfriend had told him that he would 
stop breathing at times during the night.  He reported 
frequent awakening with "choking" or catching his breath.  
When that happened, he would wake up feeling anxious and with 
his heart pounding.  The veteran reported frequent morning 
headaches, feeling tired by the end of the day, taking 
frequent naps in the afternoon, but feeling worse or 
unrefreshed after the naps.  The veteran indicated that he 
would constantly fall asleep while reading, watching 
television, or driving.

The veteran reported that his perceptual disturbances had 
improved since he had cut down on his drinking alcohol.  He 
reported an ongoing intake of three to four beers every three 
to four days, the last time, four days ago.  He reported 
having abused alcohol heavily in the late 1980s and early 
1990s.  The veteran reported remaining sober for about a year 
around 1994-1995, but had since resumed drinking.  The 
veteran denied having any recent alcohol related incidents.  
The examiner noted that the veteran had been able to hold a 
steady job for the past three years, had a girlfriend for the 
past 6 months with whom he had been getting along, and with 
whom he was then living.  The veteran reported that his 
capacity for adjustment had been good, and that it would 
probably be better if he were able to abstain from alcohol 
completely.  The veteran denied loosing any time from work 
over the past 12 month period due to mental or psychiatric 
problems.  The veteran admitted to ongoing drinking of 
alcohol, but indicated that he had not been arrested or 
charged with any more domestic violence since he divorced his 
wife in 1994.  

The veteran indicated that he had taken several antipsychotic 
and antidepressant medications in the past.  He reported that 
his current medication helped his insomnia and kept his mood 
level.

The veteran's main complaints over the last year were his 
sleep problems, situational depression, ongoing alcohol 
intake, and memory problems.  The veteran indicated that, as 
he has decreased alcohol intake over the last few years, his 
perceptual disturbances and depression have improved 
considerably.  Sleep continued to be a problem, with severe 
snoring and apneic episodes as the main manifestations.  The 
veteran reported ongoing difficulty concentrating and 
recalling short-term memory events, but had been able to 
function well at work and get along with his girlfriend of 
the last six months.

Upon examination, the veteran's thought process and 
communication did not show any impairments.  Comparisons were 
slightly concrete, but appropriate.  Program interpretation 
was intact.  The veteran reported some perceptual 
disturbances that resembled hallucinations, but which were 
mostly hypnopompic in nature, or related to alcohol.  The 
examiner noted that paranoia had been a feature in the past, 
but that had also improved since he cut down on his alcohol 
usage and divorced his first wife.  The veteran denied any 
current or recent suicidal or homicidal ideations, intents, 
attempts, or plans.  The veteran was found to have the 
ability to maintain his minimal personal hygiene and other 
activities of daily living.  The veteran was fully oriented 
to person, place, and time.  The veteran reported some 
forgetfulness and short-term recall difficulty, but these 
things were not considered clinically significant.  The 
veteran denied any current obsessive or ritualistic behavior, 
but reported some past sort of behavior related to his 
multiple legal problems and concerns about being arrested by 
the police and ending up in jail.  The veteran's speech rate 
and flow were regular.  The veteran reported having some 
panic attacks in the past, but none for the past few years.  
The veteran indicated that he used to get very anxious, 
particularly when intoxicated or withdrawing from alcohol.  
During the interview, the veteran's impulse control was noted 
to be good, but he reported frequent violent outbursts in the 
past, especially when intoxicated with alcohol or during 
arguments with his ex-wife.  His sleep was reported to be 
significantly impaired.  A CAGE test administered in 
conjunction with the examination found positive attempts at 
quitting alcohol in the past, annoyance/criticisms by his ex-
wife, and guilt of his alcohol intake pattern.

The examiner noted that the veteran's own accounts of events 
seemed to have changed over the years.  He initially blamed 
his mental conditions on his back problems.  He later told 
several doctors that his psychotic symptoms started while in 
the service with the premonition of someone going to commit 
suicide aboard a ship.  Even though the veteran initially 
denied the use of alcohol or drugs, he admitted on several 
occasions that most if not all of his psychiatric 
hospitalizations were related to domestic violence charges 
while intoxicated with alcohol.  He was suspected of 
malingering or faking symptoms for secondary gain.  He has 
reported auditory hallucinations and paranoia since the late 
1980s, but the writer noted that the veteran's suspiciousness 
seemed mostly related to his wife's unfaithfulness 
allegations potentiated by the effects of alcohol.  The 
examiner noted that today's descriptions of symptoms did not 
resemble a psychotic process, but rather hypnopompic 
hallucinations, which the writer indicated were a normal and 
frequent phenomenon for many people, and alcohol induced 
delirium, already suspected in the past, during intoxication 
or withdrawal, or overvalued ideas, that is, normal 
exaggerations of no psychotic proportions.  The writer noted 
that behavior throughout his marriage showed significant 
disturbance, but that this had improved or disappeared since 
the divorce and reduction of alcohol intake.  The writer 
noted that past therapeutic notes indicated a chronic use and 
probably abuse of Valium, which in turn could have 
contributed to the disinhibited behavior potentiation of 
alcohol effects.  He reported some past depression, but the 
writer noted that it was difficult to differentiate a primary 
depressive disorder from an alcohol-induced disorder, which 
the examiners found was more likely in this case.  The 
examiners noted that the veteran's most recent depressive 
episode did not reach clinical significance, and was related 
to the recent death of this father, thus normal bereavement.  
The examiners noted that the veteran's sleep continued to 
show significant impairment, which could lead and account for 
the complaints of poor memory and persistent low-grade 
depression.  The writer also noted that history  suggested 
the possibility of a diagnosis of obstructive sleep apnea, 
which would need a sleep study to be confirmed or ruled out.  

The writer concluded by indicating that it was the opinion of 
the psychiatrists that the veteran did not appear to have a 
psychiatric diagnosis that was factually or chronologically 
linked to his military service.  Diagnostic criteria were met 
for alcohol dependence, alcohol induced delirium, antisocial 
behavior, active nicotine dependence, sleep apnea, depression 
of unclear origin, partner relationship problems in 
remission, and sedative hypnotics abuse versus dependence, 
with the possibility of sleep apnea.  The writer indicated 
that there was no evidence of schizophrenia at present.  The 
veteran was found to have a current Global Assessment of 
Functioning (GAF) of 55-60, with a GAF over the last year of 
55.

Again, the Board notes that, in order to maintain a claim of 
entitlement to service connection, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service.  The Board notes that there has been 
absolutely no evidence submitted indicating that the veteran 
suffered from any psychiatric disability while in service.  
The veteran's service medical records, to include the report 
of an April 1982 medical examination, while showing the 
veteran's treatment for other ailments, do not show the 
veteran ever receiving treatment for any psychiatric 
disability in service.

The veteran has indicated, as noted above, that two incidents 
while in service contributed to his current nervousness and 
psychiatric disabilities, namely, the witnessing of another 
soldier's suicide, and a helicopter crash, both incidents 
that the veteran alleged took place while his ship was in 
support of an attempt to retrieve the hostages from Iran.  
However, the records obtained concerning his ship do not 
confirm that either of these incidents took place, nor do 
they indicate that the ship ever participated in any action 
near Iran.  None of the veteran's service medical records 
indicate that the veteran was seen in conjunction with either 
of these incidents.  Further, as noted above, in a VA 
psychological assessment dated May 1994, the veteran 
indicated that his military performance was adequate and free 
of unusual stresses or difficulties.

The earliest record received from the veteran regarding any 
type of psychiatric disability was dated December 1989, over 
seven years after the veteran's discharge from service.  
Since that time, the veteran has been given numerous 
diagnoses, to include alcohol abuse, paranoid schizophrenia, 
anxiety disorder, and impulse control disorder.  However, no 
doctors have linked any of these diseases to any confirmed 
incident or injury the veteran suffered while in service.  Of 
note is the opinion contained in the April 2001 report of VA 
examination, which indicated that the veteran did not appear 
to have a psychiatric diagnosis that was factually or 
chronologically linked to service.  During that examination, 
the veteran himself admitted that most, if not all of his 
psychiatric hospitalizations were related to domestic 
violence charges while he was intoxicated with alcohol, and 
that he had never had hallucinations when he was sober.

It appears, from the report of the veteran's most recent VA 
examination, that the veteran may not in fact suffer from a 
psychiatric disability at all.  However, even assuming that 
the veteran does suffer from a psychiatric disability, there 
is simply no evidence of record linking any psychiatric 
disability the veteran may have to any injury or verified 
incident in service.  Again, as noted in the most recent VA 
examination of the veteran, the veteran was found to have no 
psychiatric diagnosis that was factually or chronologically 
linked to service.

With no probative evidence showing that the veteran actually 
had any type of a psychiatric disorder during his period of 
peacetime service, or that he has a psychiatric disorder as a 
result of any incident or injury in service, the Board finds 
that the veteran's claim for service connection cannot be 
maintained, and must be denied.





ORDER

Entitlement to service connection for a psychiatric disorder, 
other than post traumatic stress disorder (PTSD), to include 
schizophrenia, major depression, and intermittent explosive 
disorder, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

